Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Jerome Julius Brown, Sr. appeals the district court’s order dismissing his civil complaint. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Brown v. Adgerson, No. 1:12-cv-01160-BEL (D. Md. filed Apr. 26, 2012; entered Apr. 27, 2012). We deny Brown’s pending motion. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.